Title: From George Washington to Lieutenant Colonel Tench Tilghman, 10 January 1780
From: Washington, George
To: Tilghman, Tench


          
            Morris-town 10th Jany 1780.½ past 7 O’clock P.M.
            Dr Sir
          
          As The detatchment could not be put in motion till late this afternoon—when the snow set in pretty briskly, I thought it best

to suspend their march till we saw what turn the weather was like to take. of this I have given you notice lest forward preparations in the party at present below may betray our design. This delay can be attended with no possible disadvantage if the frost continues, while much useful information may in the meantime be had, and the enemy lulled into security—24 or 36 hours will bring on a thaw—or renewal of the cold—if the first, our project of course ends—if the latter, we shall be able to undertake the enterprize upon more certain intelligence which at present is defective consequently disadvantageous in forming the plan.
          Genl Irvine will be so good as to keep his attention closely fixed to the objects recommended to him—you will write me the result of your present enquiries by return of the bearer & give me your opinion there upon. also of the roads as you found them—14 Barrels of Salt provisions are ordered on to Genl Irvine—these are to be held in reserve for the expedition—to be delivered at a proper moment.
          After having possessed yourself of information on the several points essential to be known I shall be glad to see you up along the Chatham road that it may be more fully & clearly communicated than by letter. Very sincerely & Affectly I am Dr Sir.
        